EXHIBIT FINAL TRANSCRIPT CSC – Q1 2009 Computer Sciences Corporation Earnings Conference Call Event Date/Time: August 5, 2008 / 5:00PM ET CORPORATE PARTICIPANTS Bill Lackey Computer Sciences Corporation - Director, Investor Relations Mike Laphen Computer Sciences Corporation - Chairman, President and Chief Executive Officer Don DeBuck Computer Sciences Corporation - VP, Interim Chief Financial Officer and Controller CONFERENCE CALL PARTICIPANTS Brian Keane Credit Suisse - Analyst George Price Stifel Nicolaus - Analyst Adam Frisch UBS - Analyst Rod Bourgeois Sanford C. Bernstein & Company, Inc. - Analyst Eric Boyer Wachovia Capital Markets - Analyst David Cohen JPMorgan - Analyst Vincent Lin Goldman Sachs - Analyst PRESENTATION Operator Good day, everyone, and welcome to the CSC 2009 first quarter earnings conference call.
